Citation Nr: 1612764	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-27 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the rating reduction for service-connected bilateral hearing loss from 30 percent to 20 percent effective December 1, 2011 was warranted.

2.   Entitlement to a current rating in excess of 60 percent for service-connected bilateral hearing loss, including a rating in excess of 30 percent prior to December 1, 2011, and a rating in excess of 20 percent prior to April 22, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  Following the hearing, the record was held open for a period of thirty days, during which the Veteran submitted additional relevant medical records.  Because the Veteran filed his VA Form 9 after February 2, 2013 and did not request initial AOJ review of this newly submitted evidence, these records may be initially considered by the Board.  38 U.S.C.A. § 7105(e).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).








FINDINGS OF FACT

1.  The preponderance of the evidence does not establish the Veteran's hearing loss improved in severity in 2011.

2.  The Veteran's hearing loss met the criteria for a 30 percent rating prior to July 10, 2013.

3.  The Veteran's hearing loss met the criteria for a rating not to exceed 40 percent effective July 10, 2013.

4.  The Veteran's hearing loss did not meet the criteria for a rating in excess of 60 percent at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The rating reduction from 30 percent to 20 percent for service-connected hearing loss effective December 1, 2011 was improper, and the Veteran's 30 percent rating is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.85, DC 6100, 4.86 (2015).

2.  The criteria for a rating in excess of 30 percent for service-connected hearing loss prior to July 10, 2013 were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

3.  The criteria for a rating not to exceed 40 percent for service-connected bilateral hearing loss were met effective July 10, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, DC 6100, 4.86 (2015).

4.  The criteria for a rating in excess of 60 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, DC 6100, 4.86 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the regulations the assignment of a disability rating for hearing impairment is derived by applying the results of audiometric evaluations to tables included in the rating schedule.  38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

Throughout the period on appeal, the Veteran has asserted that his service-connected hearing loss has increased in severity.  He described difficulties hearing both in-person conversations and while listening to movies or television.  See e.g. March 2014 written statement.  Furthermore, his medical records reflect he required use of hearing aids in both ears throughout the period on appeal, and these hearing aids were frequently readjusted for better correction of hearing acuity.

In this case, the Veteran's hearing loss was initially assigned a 30 percent rating during the period on appeal, prior to December 1, 2011.



In July 2010, approximately two months before filing his current claim for an increase, the Veteran's hearing acuity was evaluated by the VA.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
20
55
80
95
LEFT
55
65
90
105

It does not appear the VA audiologist administered any word recognition testing, including use of the Maryland CNC testing, as required by VA regulations at C.F.R. § 4.85.  However, 38 C.F.R. § 4.86(a) applies to the left ear, since the thresholds at all four frequencies were 55 or more, and therefore Table VIA may be used to evaluate his left ear based on audiometric testing alone.  Unfortunately, neither of the exceptional patterns of hearing impairment applies to the right ear.  38 C.F.R. § 4.86.  Regardless, even if considering the results of the audiometric testing alone in both ears, the criteria for a rating in excess of 30 percent were not met.  The average pure tone threshold in the Veteran's right ear was approximately 63 decibels, equating to a level V impairment under Table VIA.  38 C.F.R. § 4.85.  The average pure tone threshold in the Veteran's left ear was approximately 79 decibels, which equates to a level VII impairment under Table VIA.  A level V impairment in the better ear and level VII impairment in the worse ear equates to a 30 percent rating.  38 C.F.R. § 4.85, Table VII.  Therefore, no higher rating was warranted.  See 38 C.F.R. § 3.400.

In October 2010, the Veteran was provided with a VA examination.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
20
50
80
90
LEFT
30
55
85
100
The average pure tone threshold in the Veteran's right ear was approximately 60 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 68 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations, and the Veteran attained an 80 percent score in both ears.  See 38 C.F.R. § 4.85.  

A pure tone average threshold of 60 in the right ear with an 80 percent speech discrimination score equates to level IV hearing acuity.  38 C.F.R. § 4.85, Table VI.  A pure tone average threshold of 68 decibels in the left ear with an 80 percent speech discrimination also relates to a level IV hearing acuity.  Id.  Level IV rating in both ears equates to a 10 percent rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

In January 2011, the Veteran's hearing acuity was evaluated by a private physician.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
30
60
85
85
LEFT
50
70
90
110

The average pure tone threshold in the Veteran's right ear was approximately 65 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 80 decibels.  The physician also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 79 percent score in his right ear and a 72 percent in his left ear.
A pure tone average threshold of 65 in the right ear with a 79 percent speech discrimination score equates to level IV hearing acuity.  38 C.F.R. § 4.85, Table VI.  A pure tone average threshold of 80 decibels in the left ear with a 72 percent speech discrimination relates to a level VI hearing acuity.  Id.  Level IV rating in the better ear and level VI in the other ear equates to a 20 percent rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.

Table VIA is not applicable in this case because the testing results were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear, nor was the Veteran's pure tone threshold more than 70 decibels at 2000 Hertz in either ear.  Furthermore, nothing in the record suggests the speech discrimination test was not appropriate for the Veteran.  Therefore the regulatory requirements for use of Table VIA were not met.

Following the results of these evaluations, the VA proposed to reduce his rating from 30 percent to 20 percent in January 2011.  VA regulations provide that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, after proposing the reduction in a January 2011 rating decision, the RO then effectuated the proposed reduction in a September 2011 rating decision, with an effective date of December 1, 2011.  Accordingly, in effectuating the reduction, the VA complied with the proper notice requirements under 38 C.F.R. § 3.105(e).  

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating, and the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

At the time of the 2011 reduction, the Veteran's 30 percent rating for bilateral hearing loss had been in place since March 2008, less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply, and instead a re-examination disclosing improvement in the disability would warrant a reduction in rating.  38 C.F.R. § 3.344(c).  However, the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  

As will be discussed, the Board does not find a preponderance of the evidence reflects the Veteran's service-connected bilateral hearing loss improved in severity, and the rating reduction was not proper.  Instead, in several written statements the Veteran asserted that his hearing loss had not improved, but instead continued to deteriorate.  See e.g. September 2011 written statement.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, including experiencing hearing difficulties.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, his lay statements provide probative evidence in support of his appeal.

Furthermore, all subsequent audiometric testing suggests the Veteran's bilateral hearing loss warranted at least a 30 percent rating under VA regulations, as will be discussed below.  Accordingly, the Veteran's probative lay statements and subsequent medical records do not suggest his hearing loss improved.  Instead, the evidence suggests the October 2010 and January 2011 test results were outliers of testing that otherwise demonstrated hearing loss warranting a rating of 30 percent.  Accordingly, the 2011 reduction was improper, and the Veteran's 30 percent rating is restored effective December 1, 2011.

In November 2011, the Veteran hearing acuity was again evaluated.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
20
80
85
95
LEFT
55
70
85
95

Although it appears this private physician conducted speech recognition testing, the Nu-6 test was used, not the Maryland CNC word list.  Accordingly, Table VI may not be used.  Again, 38 C.F.R. § 4.86(a) applies to the left ear, since the thresholds at all four frequencies were 55 or more, but not the right.  However, 38 C.F.R. § 4.86(b) applies to the right ear, as the threshold at 1000 hertz is less than 30 decibels and is more than 70 decibels at 2000 hertz.  Accordingly, Table VIA may be used to evaluate both ears.   

The average pure tone threshold in the Veteran's left ear was approximately 76 decibels, equating to a level VI impairment under Table VIA.  38 C.F.R. § 4.85.  The average pure tone threshold in the Veteran's right ear was approximately 70 decibels, also equating to a level VI impairment under Table VIA.  Id.  However, 38 C.F.R. § 4.86(b) provides that after determining the Roman number warranted under Table VI or Table VIA, the numeral will then be evaluated at the next higher numeral.  Accordingly, under 38 C.F.R. § 4386(b), the Veteran's right ear equates to a level VII impairment.  

A level VI impairment in the better ear and level VII impairment in the worse ear equates to a 30 rating for hearing impairment.  38 C.F.R. § 4.85, Table VII.  Therefore, the result of this audiometric testing further reflects the Veteran's hearing impairment continued to warrant a 30 percent rating, and does not suggest a rating in excess of 30 percent was warranted.


The Veteran's hearing acuity was next measured in February 2012, by a private physician.  Audiometric testing was conducted, and relevant results were reflected in a chart.  Unfortunately, as will be discussed, the Board is simply unable to evaluate the results of this testing for purposes of determining an increased rating.

The Board has considered Kelly v. Brown, 7 Vet. App. 471 (1995) which found the Board can interpret graphical data, to include audiograms, and accordingly, has attempted to interpret the audiometric chart included in this private record.  However, the private physician noted unmasked air condition, masked air conduction, unmasked bone conduction, and masked bone conduction, all for both ears, in one small chart.  As a result, the chart is crowded with results, and the Board is not able to determine the symbols at each threshold.  Specifically, the Board is unable to read the results of left ear hearing acuity at 1,000 and 2,000, and is unsure about various other indications.  

The Board has also considered that when a private medical examination is unclear or insufficient in some way, a request for clarification should be made.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  However, in this case the Board finds that even if the results of the audiometric evaluation were clear, these results still could not be used for determining his rating under VA regulations.  First of all, the examiner used live voice standard word list testing for speech discrimination, not the Maryland CNC word test.  Accordingly, the requirements for use of Table VI have not been met.  38 C.F.R. § 4.85.  Furthermore, based on the results the Board is able to discern, it is clear the right ear threshold at 1000 hertz is 30 decibels.  Because this result is less than 55 decibels, the criteria for use of Table VIA under 38 C.F.R. § 4.86(a) have not been met.  Additionally, it is also clear the right ear threshold at 2000 hertz is 55 decibels.  Because this result is less than 70 deciles, the criteria for use of Table VIA under 38 C.F.R. § 4.86(b) have also not been met.  Accordingly, based on the results the Board is able to determine, it is clear the private audiometric testing conducted in February 2012 does not meet any of the requirements for evaluation under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  Therefore, these results cannot be used by the Board in determining an increased rating.

Accordingly, the results from this private February 2012 testing are unclear and unable to be properly interpreted by the Board.  However, further clarification would serve no purpose because the results the Board can read are sufficient to determine the results of this testing may not be evaluated under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  Accordingly, the results of this private testing may not be used to determine the Veteran's rating for service-connected hearing loss under VA regulations.

The Veteran's hearing acuity was next evaluated by a private physician in July 2013.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
30
60
80
95
LEFT
65
85
110
110

Although it appears this private physician conducted speech recognition testing, the Nu-6 test was used, not the Maryland CNC word list.  Accordingly, Table VI may not be used.  38 C.F.R. § 4.85.  Again, 38 C.F.R. § 4.86(a) applies to the left ear, since the thresholds at all four frequencies were 55 or more, but the right ear does not meet any of the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  Therefore, under VA regulations, the results of this hearing testing could not be used for determining an increased rating.

However, under the specific facts of this case, and affording all benefit of doubt to the Veteran, the Board finds that a principle of general fairness dictates the results of this evaluation should be considered to establish the Veteran's hearing loss increased in severity prior to April 2015.  Most persuasively, the Board notes the results of the private audiometric testing performed at this date are very similar to the results of audiometric testing conducted at the Veteran's April 2015 VA examination, discussed below, which served as the basis for the currently assigned increased rating.  Indeed, the change from the July 2013 testing summarized above and the April 2015 testing summarized below are reflected in the following chart.


HERTZ



1000
2000
3000
4000
RIGHT
+10
No change
+5
+10
LEFT
No change
-5
-15
-5

Therefore, the results from the July 2013 private testing are very similar to the results from the April 2015 VA examination, and therefore suggest any increase in hearing loss present in April 2015 was already developing in July 2013.  Based on the similarities reflected in these reports, and the fact that no additional audiometric testing was conducted between July 2013 and April 2015, in order to afford all benefit of the doubt to the Veteran, the results of the July 2013 private evaluation will be considered.

As discussed above, Maryland CNC word discrimination testing was not used, so Table VI is not available.  Under Table VIA, the Veteran's average pure tone threshold in the right ear was 66, equating to a level V impairment.  The left ear average pure tone threshold was 93, equating to a level IX impairment.  Level V in the better ear and level IX in the worse ear yields a 40 percent rating under Table VII.  38 C.F.R. § 4.86.  Accordingly, entitlement to an increased rating not to exceed 40 percent is granted effective July 10, 2013, the date of this private testing.  To this extent, the Veteran's appeal is granted.

Finally, the Veteran was provided with an additional VA examination in April 2015.  Audiometric testing was conducted, and the relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ



1000
2000
3000
4000
RIGHT
40
60
85
105
LEFT
65
80
95
105



The average pure tone threshold in the Veteran's right ear was approximately 73 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 86 decibels.  The examiner also administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 4.85.  The Veteran attained a 60 percent score in his right ear and a 28 percent score in his left ear.

38 C.F.R. § 4.86(b) does not apply to either ear in this case, since the results were not 30 decibels or less at 1000 hertz.  However, 38 C.F.R. § 4.86(a) does apply to the left ear, because the results at all four frequencies were more than 55 decibels.  Accordingly, the Veteran's left ear hearing loss may be evaluated under Table VI or Table VIA, which ever results in the higher numeral.

An average threshold of 73 decibels in the right ear with a 60 percent word discrimination score equates to a level VII impairment.  38 C.F.R. § 4.85, Table VI.    Under Table VI, an average threshold of 86 in the left ear with 28 percent discrimination score equates to a level XI impairment.  Under Table VIA, the Veteran's left ear hearing acuity based on an average threshold of 86 alone would warrant a level VIII impairment.  38 C.F.R. § 4.85.  Accordingly, the level XI impairment under Table VI is the higher numeral, and will be used to evaluate the Veteran's hearing loss.

A level VII impairment in the better ear and level XI impairment in the worse ear equates to a 60 percent rating under table VII.  Accordingly, the Veteran's currently assigned 60 percent rating effective the date of the examination was warranted.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the Board acknowledges that the October 2010 examiner did not describe the functional effects caused by the Veteran's hearing disability in his report, and therefore did not comply with the requirements of Martinak.  However, the April 2015 examiner specifically noted the effects of the Veteran's current hearing loss on his usual occupation and daily activities were difficulties understanding normal conversation with or without hearing aids.  Therefore, although the initial October 2010 examination was not compliant, in his most recent VA examination the Veteran was provided with an examination that was compliant with the Martinak requirements.

Although the Veteran continued to have his hearing aids adjusted by the VA, including as recently as July 2015, the claims file does not include any additional results from audiometric testing conducted on the Veteran.  Furthermore, during his January 2016 hearing before the undersigned, the Veteran specifically indicated he was satisfied with his currently assigned 60 percent rating.  See hearing transcript page 1.  Accordingly, the evidence does not suggest a rating in excess of 60 percent was warranted at any point during the period on appeal.

In summary of all the foregoing, the Board finds a rating not to exceed 30 percent is warranted throughout the period on appeal prior to July 10, 2013, and the 2011 reduction to 20 percent was improper.  Effective July 10, 2013, an increased rating not to exceed 40 percent is granted.  Finally, a rating in excess of 60 percent is not warranted currently.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of difficulties hearing and requiring the use of a hearing aid.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for the rating restoration and increased ratings assigned above.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has not asserted, and the evidence does not suggest, that he is unable to work as a result of his service-connected hearing loss.  Thus, the Board finds that Rice is inapplicable since there is no suggestion of unemployability due to service-connected hearing loss.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  




Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2010, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

In January 2016, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the current severity of the Veteran's hearing loss.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to any outstanding medical records.  All such identified records were obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.













	(CONTINUED ON NEXT PAGE)


ORDER

The rating reduction from 30 percent to 20 percent for service-connected hearing loss effective December 1, 2011 was improper, and the Veteran's 30 percent rating is restored, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for service-connected hearing loss prior to July 10, 2013 is denied.

A rating not to exceed 40 percent is granted effective July 10, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 60 percent effective April 22, 2015 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


